Citation Nr: 1550529	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-39 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right and left knee disabilities.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right and left foot disabilities.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and memory loss.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a gastrointestinal disability.

8.  Entitlement to service connection for right and left shoulder arthritis.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gout of both hands.  

10.  Entitlement to a rating in excess of 20 percent for hypertension.

11.  Entitlement to a rating in excess of 10 percent for lumbar strain with levoscoliosis.  

12.  Entitlement to an initial compensable rating for bilateral hearing loss.

13.  Entitlement to a rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1979 to April 1993.

This matter came to the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an October 2013 decision, the Board granted a 10 percent rating for a lumbar strain with levoscoliosis prior to May 4, 2009; and a 100 percent rating for hypertensive heart disease for the period from February 14, 2008, to March 10, 2009.  In addition, the Board denied entitlement to a compensable rating for right ear hearing loss; a rating in excess of 10 percent for tinnitus; a rating in excess of 10 percent for lumbar strain with levoscoliosis from May 4, 2009; a rating in excess of 10 percent for costochondritis; a rating in excess of 60 percent for hypertensive heart disease for the period from March 11, 2009, to August 25, 2009; and a rating in excess of 30 percent for hypertensive heart disease from August 26, 2009.  

The Board remanded the remaining issues -- entitlement to service connection for a cervical spine disorder, a gastrointestinal disorder, and PTSD; the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for sleep apnea, for left and right hand gout, for disabilities of the right and left lower extremities, to include the knees; and the issue of entitlement to a rating in excess of 20 percent for hypertension, for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the Agency of Original Jurisdiction (AOJ) is necessary).  The Board also remanded the issue of entitlement to TDIU for additional evidentiary development.  

Moreover, the Board referred additional issues to the RO for appropriate action, including the issue of entitlement to service connection for left ear hearing loss.  

Pursuant to the Board's October 2013 remand instructions, the RO issued a Statement of the Case addressing the issues of entitlement to service connection for sleep apnea, PTSD, and right and left lower extremity disabilities, to include the knees and feet.  The appellant perfected an appeal with respect to these issues in May 2015.  It is unclear as to why the RO did not include the other issues in the Statement of the Case.  

Additionally, while the matter was in remand status, in a January 2015 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned an initial 10 percent disability rating for each lower extremity, effective March 19, 1994.  Given the appellant's contentions and the evidence of record, the Board finds that the grant of service connection for right and left lower extremity radiculopathy constitutes a full award of the benefit sought on appeal with respect to the issue of whether new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for right and left lower extremity disabilities.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has submitted a notice of disagreement with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  However, because the issue previously on appeal was characterized as whether new and material evidence had been received to reopen previously denied claims of service connection for right and left lower extremity disabilities, to include knee and foot disabilities, those issues remain in appellate status.  To avoid confusion and to ensure the appellant receives complete consideration of his claims, the Board has separated those issues, as set forth above on the cover page of this decision.  

In addition, the Board notes that, while the matter was in remand status, the appellant continued to file additional claims at the RO.  In an April 2015 rating decision, the RO denied the appellant's claim for a rating in excess of 10 percent for lumbar strain with levoscoliosis.  The appellant submitted a notice of disagreement with the RO's decision in April 2015.

In a July 2015 rating decision, the RO granted service connection for left ear hearing loss and assigned the appellant's service-connected bilateral hearing loss a noncompensable evaluation effective February 14, 2008.  In addition, the RO denied the appellant's claims of entitlement to service connection for right and left shoulder arthritis and a rating in excess of 10 percent for tinnitus.  In August 2015, the appellant submitted a notice of disagreement with the RO's determinations.  

The record currently available to the Board contains no indication that the RO has issued a Statement of the Case addressing the issues of entitlement to a rating in excess of 10 percent for a lumbar strain with levoscoliosis; an initial compensable rating for bilateral hearing loss; a rating in excess of 10 percent for tinnitus; and the service connection for right and left shoulder arthritis.  Moreover, as noted above, despite the Board's October 2013 remand instructions, the RO has not yet issued a Statement of the Case addressing the issues of entitlement to service connection for a cervical spine disorder and a gastrointestinal disorder; the issue of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for left and right hand gout; and the issue of entitlement to a rating in excess of 20 percent for hypertension.  A remand for this action is therefore necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for PTSD, sleep apnea, a cervical spine disability, and a gastrointestinal disability; entitlement to a rating in excess of 20 percent for hypertension; whether new and material evidence has been received to reopen a previously denied claim of service connection for gout of the hands; entitlement to a rating in excess of 10 percent for a lumbar strain with levoscoliosis; entitlement to service connection for right and left shoulder arthritis; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to a rating in excess of 10 percent for tinnitus; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

The Board also notes that, in addition to the compensation claims referenced above, the appellant also has a pending appeal with respect to the issue of entitlement to an annual clothing allowance.  This issue was the subject of a Board remand in December 2014, and it remains pending at the AOJ.  Because the instant appeal arises from the Atlanta RO and the pending clothing allowance appeal arises from the Atlanta VA Medical Center (VAMC), the pending clothing allowance appeal will therefore be the subject of a separate Board decision at a later date.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied service connection for sleep apnea and disabilities of the right and left knees and feet.  Although the appellant was notified of the RO's decision and his appellate rights in a March 2009 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final March 2009 rating decision denying service connection for sleep apnea includes clinical records and lay evidence which relate to unestablished facts necessary to substantiate the claim and, if presumed credible, raise a reasonable possibility of substantiating the claim of service connection for sleep apnea.

3.  The evidence received since the final March 2009 rating decision denying service connection for right and left knee and foot disabilities is cumulative, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.   


CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying service connection for sleep apnea and disabilities of the right and left knees and feet is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for sleep apnea.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been received to warrant reopening of the claims of service connection for disabilities of the right and left knees and feet.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In September 2010, September 2011, April 2012, October 2012, January 2013, and March 2013 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that, in response to these letters, the appellant has consistently indicated that he has no further evidence to provide.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment and personnel records are on file, as are all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  The record shows that the appellant applied for disability benefits from the Social Security Administration, but his claim was denied due to his work history.  
The Board does observe that the Veteran has not been afforded a VA examination in connection with the current request to reopen the claims for service connection. However, the duty to assist does not arise until new and material evidence sufficient to reopen a claim has been received. See 38 C.F.R. § 3.159(c)(4)(C)(iii).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

At the appellant's February 1979 military enlistment medical examination, mild, asymptomatic pes planus was noted.  No other pertinent complaints or abnormalities were recorded.  

The remaining service treatment records are entirely negative for complaints or findings of a bilateral knee disability, a bilateral foot disability, or any sleep impairment, including sleep apnea.  

At a periodic physical examination in September 1988, the appellant's nose, sinuses, throat, lower extremities, and feet were examined and determined to be normal.  A separation examination is not of record.

In February 2008, the the appellant filed an original application for VA compensation benefits, seeking service connection for multiple disabilities.  In pertinent part, he indicated that both of his feet and knees hurt.  He also indicated that he had a snoring problem and was unable to sleep and get rest which caused him to wake up tired.  

In March 2008, in response to the RO's request for additional information and evidence in support of his claims, the appellant responded that he had no other information or evidence to provide to VA to substantiate his claims.  

In a March 2009 rating decision, the RO denied service connection for sleep apnea, claimed as sleep impairment with snoring.  The RO noted that service treatment records were negative for symptoms or findings of sleep impairment and that there was no evidence showing that any current sleep impairment was causally related to service.  

In the March 2009 rating decision, the RO also denied service connection for bilateral lower extremity disabilities, to include the knees and feet.  The RO noted that the service treatment records did not establish that the appellant had been diagnosed as having bilateral lower extremity disabilities in service, nor was there any indication of a chronic lower extremity impairment or any chronic residuals associated with an acute injury or episode.  The RO further noted that the record contained no post-service evidence of arthritis manifest to a compensable degree within one year of service.  Finally, the RO found that the objective medical evidence did not show a current bilateral lower extremity impairment, to include the knees and feet, that was either incurred in, caused by, or aggravated during service.  

The appellant was notified of the RO's decision and his appellate rights in a March 2009 letter, but he did not appeal.  Nor was new and material evidence received in the following year.  

In August 2010, the appellant filed an application to reopen his claim of service connection for sleep apnea.  In support of his claim, he submitted statements from his daughters, both of whom indicated that they had observed the appellant snoring very loudly for the past five to eight years.  

In a September 2010 statement, the appellant indicated that he had not snored until he "went into the gas chambers."  He indicated that he now snored excessively, could not get a good night's sleep, and was tired during the day.  

In support of the appellant's claims, the RO obtained VA clinical records dated from March 2012 to June 2015.  In pertinent part, these records show that, in August 2012, the appellant sought treatment for chronic pain in his knees.  He denied any injury.  He indicated that he wanted to have knee braces.  An examination showed full range of motion, no swelling, and no instability.  He exhibited painful extension.  The appellant was diagnosed as having knee arthralgia and was prescribed knee braces.  In April 2013, he was noted to have symptomatic knee arthritis.  In September 2014, the appellant complained that his knee braces were not supportive enough.  

These VA clinical records also show that, in October 2012, the appellant complained of symptoms related to sleep apnea.  The impression was sleep apnea, and he was referred for a study.  At a sleep medicine consultation in December 2012, the appellant reported a history of snoring for the past 30 years.  He claimed that his snoring began in the military in 1989.  A sleep study in December 2012 showed severe obstructive sleep apnea.  

These VA clinical records also show that the appellant sought treatment in January 2014 for nontraumatic right foot pain for the past three days.  The cause of his pain was noted to be unknown.  


Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea

As set forth above, in a March 2009 rating decision, the RO denied service connection for sleep apnea.  In its decision, the RO noted that the record contained no indication that any current sleep apnea had been present during service or was otherwise causally related to service or any incident therein.  

Although the appellant was notified of the RO's decision and his appellate rights in a March 2009 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither he nor his representative has contended otherwise.  Thus, the RO's March 2009 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103. 

The appellant now seeks to reopen his claim of service connection for sleep apnea.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in March 2009.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.

The additional evidence includes the appellant's statements to the effect that he has experienced snoring and sleep impairment since service.  The additional evidence also includes VA clinical records showing that a sleep study performed in December 2012 revealed severe obstructive sleep apnea.  

The Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current sleep apnea is causally related to his active service.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right and left knee and foot disabilities

As set forth above, in a March 2009 rating decision, the RO denied service connection for disabilities of the bilateral knees and feet.  In its decision, the RO noted that the record contained no indication that any current knee or foot disability had been present during service, manifest to a compensable degree within one year of service, or was otherwise causally related to service or any incident therein.  

Although the appellant was notified of the RO's decision and his appellate rights in a March 2009 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither he nor his representative has contended otherwise.  Thus, the RO's March 2009 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103. 

The appellant now seeks to reopen his claim of service connection for disabilities of the right and left knees and feet.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in March 2009.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156. 

As set forth in more detail above, the additional evidence received includes VA clinical records showing that the appellant sought treatment for bilateral knee pain beginning in August 2012.  Diagnoses included knee arthralgia and symptomatic knee arthritis.  The additional evidence also includes VA clinical records showing that the appellant complained of nontraumatic right foot pain for the past three days in January 2015.  The cause of his pain was noted to be unknown.  

Although this evidence was not previously considered, the Board finds that it is not new and material sufficient to reopen the claims.  38 C.F.R. § 3.156 (2015); cf. Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records showing treatment years after service which do not link the post-service disorder to service are not considered new and material evidence).  Significantly, none of the additional evidence contains any indication that the appellant currently has a knee or foot disorder that was incurred in or aggravated during service.  Absent such evidence, the additional evidence neither triggers VA's duty to assist or raises a reasonable possibility of substantiating the claims.  

For these reasons, the Board finds that the additional evidence received since the final March 2009 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that the claims of service connection for right and left knee and foot disabilities are not reopened.  


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for sleep apnea is granted.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for right and left knee disabilities is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for right and left foot disabilities is denied


REMAND

As set forth above, in its October 2013 remand, the Board noted that the appellant had submitted notices of disagreement with a March 2009 rating decision denying service connection for a cervical spine disability and a gastrointestinal disability; a November 2009 rating decision denying a rating in excess of 20 percent for hypertension; and an April 2013 rating decision determining that new and material evidence had not been received to reopen a previously denied claim of service connection for left and right hand gout.  However, a Statement of the Case addressing these issues had not yet been provided.  Thus, the Board directed the RO to undertake this action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to AOJ is necessary).  The record on appeal contains no indication that the RO complied with the Board's remand directives.  Under these circumstances, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).   

In addition, while the matter was in remand status at the RO, the appellant continued to file additional claims.  In an April 2015 rating decision, the RO denied a rating in excess of 10 percent for a lumbar strain with levoscoliosis.  The appellant submitted a notice of disagreement with the RO's decision in April 2015.  In a July 2015 rating decision, the RO, inter alia, denied service connection for right and left shoulder arthritis, an initial compensable rating for bilateral hearing loss, and a rating in excess of 10 percent for tinnitus.  The appellant submitted a notice of disagreement with the RO's decision in July 2015.  According to the record currently available to the Board, a Statement of the Case addressing these issues has not yet been provided.  A remand is therefore necessary.  Manlincon, supra.  

Additionally, given the appellant's contentions and the evidence of record, the Board finds that VA medical examinations are necessary in connection with the claims of service connection for sleep apnea and a psychiatric disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

The Board further finds that additional evidentiary development is required with respect to the appellant's claimed PTSD stressors.  

As noted, the appellant contends that he developed PTSD as a result of his experiences during active duty.  In a September 2011 statement, the appellant described three in-service stressors which he recalled had occurred in Germany between 1983 and 1986.  First, he recalled that his lieutenant, whose full name he provided, had been run over by a track vehicle and killed.  Second, he stated that an unnamed enlistee had died during a running exercise.  Finally, he reported that a sergeant, whose full name also he provided, had committed suicide in the mess hall by shooting himself in the head.  The appellant claimed that he was very nearby in the mess hall when this happened.  In an April 2012 statement, the appellant indicated that, in December 1979, he had been hit in the head with a hammer by another soldier at Fort Lee, Virginia.  He indicated that he required 37 stitches.  

The Board notes that the appellant's service treatment records include a January 1980 entry showing that the appellant was seen at a medical facility in Fort Lee, Virginia, where he had sutures removed from his forehead.  No further details regarding the injury were noted.  Additionally, the service treatment records show that, in March 1985, the appellant was hospitalized with a stab wound to the left flank which he reportedly sustained in an altercation in Bamberg, Germany.  The Board further observes that the record on appeal contains VA clinical records dated from March 2012 to June 2015, which show, in pertinent part, that in March 2012, the appellant reported a history of PTSD and depression.  In April 2012, he was diagnosed as having depressive disorder, not otherwise specified, only limited information available.  

The Board notes that the RO has previously determined that there was no basis on which to contact the Joint Services Records Research Center (JSRRC) to obtain evidence corroborating the appellant's claimed stressors.  See e.g. Memorandum of March 27, 2013.  Given the record, however, the Board concludes that VA has a duty to assist him in obtaining any available corroborative evidence from the service department.  See also Gagne v. McDonald, No. 14-334 at 5-6 (Vet. App. Oct. 19, 2015).  The Board observes that this finding is in keeping with the request of the appellant's representative who, in November 2015 written arguments, asked for a remand of this issue for additional evidentiary development.  

With respect to the appellant's claim for TDIU, the Board notes that, in its October 2013 remand, the Board ordered additional evidentiary development regarding the TDIU claim.  This action has not yet been completed by the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a Statement of the Case to the appellant and his representative addressing the following issues:  entitlement to service connection for cervical spine disability; entitlement to service connection for a gastrointestinal disability; entitlement to a rating in excess of 20 percent for hypertension; whether new and material evidence has been received to reopen a previously denied claims of service connection for gout of the hands; entitlement to a rating in excess of 10 percent for a lumbar strain with levoscoliosis; entitlement to service connection for right and left shoulder arthritis; entitlement to a compensable rating for bilateral hearing loss, and entitlement to a rating in excess of 10 percent for tinnitus. 

The Statement of the Case should include all relevant law and regulations pertaining to the claims.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2015).  These issues should be returned to the Board, only if an appeal is properly perfected.  

2.  The AOJ should contact the appellant and ask that he provide any additional details regarding his claimed in-service stressors, to include names, dates, and locations.  

3.  The AOJ then should contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, in an attempt to obtain evidence corroborating the appellant's claimed stressors referenced above.  In particular, the appellant has identified the name of his lieutenant who was reportedly run over by a track vehicle and killed in Germany.  He has also identified the name of a sergeant who committed suicide in the mess hall in Germany by shooting himself in the head.  This additional information should be used in the search to obtain corroborative evidence of the alleged stressors. 

If the JSRRC cannot locate such evidence, the AOJ must specifically document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

4.  After the above development is completed, the appellant should be afforded a VA psychiatric examination for the purpose of addressing the nature and etiology of any current psychiatric disability.  Access to the appellant's VA claims files must be made available to the examiner in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should identify any psychiatric disabilities identified on examination.  He or she should then opine as to whether it is at least as likely as not that any current psychiatric disability identified on examination is at least as likely as not causally related to the appellant's active service or any incident therein.   

If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether that diagnosis may be etiologically related to a corroborated in-service stressor or stressors.  The examiner's opinion should include consideration as to whether such corroborated stressor(s) are adequate to support a diagnosis of PTSD and, if so, whether the appellant's current PTSD symptoms are related to those stressor or stressors.

A complete rationale must be given for any opinion offered.

5.  The appellant should be afforded a VA medical examination to determine the etiology of any current sleep apnea.  Access to the appellant's electronic VA claims files must be provided to the examiner for review in connection with the examination.   

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's current sleep apnea manifested during his active service or is otherwise causally related to his active service or any incident therein.  In providing this opinion, the examiner should specifically comment on the appellant's reported medical history of snoring and sleep impairment.  

6.  The AOJ should undertake the development ordered by the Board in its October 2013 remand regarding the issue of entitlement to TDIU.  

7.  After conducting any additional development deemed necessary, the AOJ should reconsider the claims, considering all the evidence of record.  If the benefit sought remains denied, a Supplemental Statement of the Case should be provided followed by an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


